CROCKETT, Chief Justice'
(Dissenting).
As a predicate to my treatment of the problem here involved, it seems desirable to further set out these essential facts: It was in connection with the construction of the new Interstate Freeway 1-80 as it proceeds northwesterly near Tremonton that the plaintiff Road Commission condemned rights-of-way to pass over three canals, the Bothwell, the Corinne, and the Central, owned and operated by the defendant Utah-Idaho Sugar Company. For 3.8 acres of land actually taken the jury awarded defendant the sum of $3,088. This is well within the evidence and no complaint is made thereof. This is also true of $1,050 necessary for construction costs of changing flumes and headgates. This leaves in controversy the amount of $3,500, which, as stated in the main opinion, was awarded as severance damages because the road construction makes it more difficult for the defendant company to maintain and operate its canals.
The company maintains alongside • each canal on its own property a travel way (a dirt road) for its employees in performing their various duties such as checking head-gates and diversions, spraying and controlling weeds, removing accumulations of debris and other such work in connection with maintaining and keeping the canals in proper operation, which includes an inspection daily by a canal rider. The difficulties created in the use of the defendant’s remaining property result because the new Freeway 1-80 is a non-access highway, fully enclosed by chain-link fencing, so that no one can cross over. Thus the plaintiff’s canal riders and other workmen can follow along the canal up to where the high-' way crosses it, then must go back until they come to a public road, follow it to an overpass, go to a public road on the other side, and return to the canal on the opposite side of the'freeway where they had just left. This necessitates extra travel of just under six miles (5.8 miles) in connection with the three crossings of defendant’s canals. This is the difficulty which the condemnation has created in the use of defendant’s remaining property and for which the jury awarded $3,500 severance damage which is challenged on this appeal.
I have no disagreement with the doctrine stated, nor the authorities cited in support thereof, that the inconvenience of non-access to the highway is not a proper basis for assessing damages, where there is no *83taking,1 But an examination of the authorities shows that where there is a taking, the situation is entirely different. Where part of one’s property is taken, the right to recover damages to the remaining property, including damages resulting from the construction made by the condemnor, is clearly and unequivocally set forth in our statutes.
Sec. 78-34-10 (2), U.C.A.1953, states:
(2) If the property sought to be condemned constitutes only a part of a larger parcel, the damages which will accrue to the portion not sought to be condemned by reason of its severance from the portion sought to be condemned and the construction of the improvement in the manner proposed by the plaintiff.
This statute is in accord with the general decisional law which affirms that,in assessing severance damages to the remaining property, consideration may be given to anything resulting from the taking, or the construction of the improvement which would impair the use and tend to reduce the value of the remaining property.2 I am quite unable to understand how, under traditional rules of review, this court can properly rule that the trial court and jury were wrong in finding that the use of defendant’s remaining property was impaired to a substantial degree, which they appraised at the $3,500 figure.
Inasmuch as this is a dissenting opinion, I think it inadvisable to treat in extenso the question of the qualifications of the *84expert witnesses and their valuation of the severance damages. • It is sufficient for my purpose to state that two such expert witnesses qualified to the satisfaction of the trial court. The testimony spelled out in' considerable detail the extra travel required, and on the basis of hours and wages, that this would amount to around $350 to $400 a year, which, capitalized at reasonable' rates of interest, would compute to an evaluation ranging up to about $8,000; and this was estimated as the damage to the company for difficulty imposed upon the úse and operation of its remaining property.
It is uniformly held the questions as to the-qualification of an expert and the competence of his testimony are for the trial court. When that requirement is satisfied, whatever frailties or deficiencies may exist are things which should be evident to the jury, and which go to the weight they will give the testimony rather than to its admissibility.3
That the jury verdict and judgment should not be overturned on the point under discussion finds solid support in instructions given to the jury, in harmony with those requested by the State. The court cledrly and accurately told the jury that they should determine the value of the land taken and “ * * * the damage, if any you find, which will accrue to the portion not sought to be condemned by reason of its severance from the portion condemned,” and that “ * * * you are not to take into consideration imaginative or speculative values or damages, or such remote or inappreciable damages as the imagination may conjure up, and which may or may not arise at all in the future, but only such values and damages that are real and substantial.” This is in accord with the correct test as to future damages: whether it is shown with reasonable certainty that the loss will be suffered. If so, it is compensable.4
Finally, it is noteworthy that the jury’s award of $3,500 was in the neighborhood of one half of the appraisals given by the defendant’s experts. As I survey the over-all picture, and in view of the jury’s prerogative to assess the damages, it is my opinion that the State Road Commission has no justifiable complaint about the amount of the verdict. I would affirm the judgment. (All emphasis added.)

. See authorities cited in the main opinion, and particularly Springville Banking Co. v. Burton, footnote 4, main opinion ; State by State Road Comm. v. Rozelle (1941), 101 Utah 464, 120 P.2d 276; Weber Basin Conservancy District v. Hislop, et al., 12 Utah 2d 64, 362 P.2d 580; Robinett v. Price, 74 Utah 512, 280 P. 736.


. See statement in State by State Road Comm’n v. District Court Fourth Judicial District, 94 Utah 384, 78 P.2d 502; cf. also Southern Pacific Co. v. Arthur, 10 Utah 2d 306, 352 P.2d 693; and State v. Ward, 112 Utah 452, 189 P.2d 113; see Long v. Shirley, 177 Va. 401, 14 S.E. 2d 375, a case comparable in principle, where a barn and water source were severed from grazing land and severance damage resulting from construction of highway was allowed for “inconvenience in the future operation of the farm.” See 2 Nichols on Eminent Domain, § 6.45, titled “Damage to remainder area distinguished from damage to parcel no part of which is taken” :
“Whenever an owner of property damaged by the construction of some piiblio improvement is entitled to compensation by the constitution or statutes of. the state, the measure.of his compensation is the same as in the case of a partial taking, namely, the decrease in the market value of his land.
* * 5¡í * ❖
“There is a distinction, however, to he noted between the assessment of compensation in the case of a taking and in the case of damage when no land is taken. In the former case the mere fact that there has been a taking entitles the owner to recover for all damages to his remaining land, whether special or shared by the public generally, provided they flow from the taking, since he is constitutionally entitled to be made whole for all injuries resulting from the taking of his land; * *


. See Allen v. First National Bank of Atlanta, 5 Cir., 1948, 169 F.2d 221, 224; State v. Pingree, 106 Utah 329, 148 P. 2d 336 (1944); State ex rel. Morrison v. Thelberg, 87 Ariz. 318, 350 P.2d 988 (1960).


. Cf. Robinson v. Hreinson, 17 Utah 2d 261, 409 P.2d 121, and authorities cited therein.